Citation Nr: 1216524	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-05 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right shoulder tendonitis and impingement syndrome prior to March 13, 2008, and in excess of 10 percent from June 1, 2008.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1965 to April 1968 and from January 2004 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in May 2007 and June 2009 by or on behalf of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO granted a temporary total rating under the provisions of 38 C.F.R. § 4.30 effective from March 13, 2008, to May 31, 2008, based upon therapeutic immobilization of the right shoulder joint.  The case was remanded for additional development in February 2011.  The requested development has been substantially completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The Veteran's service-connected right shoulder tendonitis and impingement syndrome prior to March 13, 2008, was manifested by arthritis shown by X-ray examination with arm motion limited at shoulder level, including as a result of pain and dysfunction.

3.  The Veteran's service-connected right shoulder tendonitis and impingement syndrome from June 1, 2008, is manifested by arthritis with arm motion limited at shoulder level, including as a result of pain and dysfunction. 

4.  The Veteran's bilateral hearing loss is manifested by no more than level III hearing acuity in the right ear and level IV hearing acuity in the left ear.



CONCLUSIONS OF LAW

1.  The criteria for an increased 20 percent rating, but no higher, for right shoulder tendonitis and impingement syndrome prior to March 13, 2008, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5201 (2011).

2.  The criteria for an increased 20 percent rating, but no higher, for right shoulder tendonitis and impingement syndrome after June 1, 2008, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5201 (2011).

3.  The criteria for an increased 10 percent rating, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in an August 2005 letter from the RO.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his underlying service connection claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided by correspondence dated in May 2007.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, and the Veteran's statements in support of his claims.  

Although the Board remanded the case in February 2011 including to obtain records associated with a June 13, 2005, hearing test referenced in an April 2009 VA audiology examination report, the Veteran was notified in a September 2011 supplemental statement of the case that a search revealed no record of any testing performed in June 2005 and that further efforts to search for any such records would be futile.  A statement signed by the Veteran in November 2011 acknowledged receipt of the supplemental statement of the case and reported that he did not have any additional evidence regarding his appeal.  A review of the appellate record shows that VA treatment records printed on September 8, 2011, included a June 13, 2005, audiology consult with a narrative description of audiometric results for the right and left ear without the corresponding numeric findings for an audiometric or hearing test.  A September 2011 VA report, in essence, noted that the numeric findings of a June 13, 2005, audiological test were not available in the electronic VA medical records system and that they must be provided by the audiology clinic.  A subsequent September 2011 VA report noted the Cleveland "C&P" supervisor had been contacted and that while there was evidence of an audiology consultation on June 13, 2005, there was no record of any testing on that date.  In the absence of any indication that additional records pertinent to the present appeal actually exist, the Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require re-ratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  See 38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2011).

The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011).

Lay evidence is competent to establish observable symptomatology.  See Barr, 21 Vet. App. 303; see also Layno v. Brown, 6 Vet. App. 465 (1994).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).

Right Shoulder Disability

The Veteran's right shoulder disability is currently rated under Diagnostic Codes 5203 (impairment of the clavicle or scapula)- 5024 (tenosynovitis).  The VA Schedule for Rating Disabilities provides the following:



5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
5024
 tenosynovitis:

Rate as limitation of motion of affected part, as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024 (2011).

5201
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).

The Rating Schedule provides guidance in assessing range of motion noting full shoulder flexion and abduction is from 0 to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2011).

5203
Clavicle or scapula, impairment of:
Major
Minor

Dislocation of
20
20

Nonunion of:



With loose movement
20
20

Without loose movement
10
10

Malunion of
10
10

Or rate on impairment of function of contiguous joint.


38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011).

The Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  A separate rating, however, must be based upon additional disability.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is consistent with requirement that service connection may be granted only in cases of currently existing disability).  

The Court has also held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011).  As regards the joints the factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2011).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011).

"[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The Court has held that pain itself does not rise to the level of functional loss as contemplated by VA regulations, but that pain may result in functional loss if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

Factual Background and Analysis

In this case, service treatment records show the Veteran had chronic right shoulder pain since September 2004.  The records also show he reported he was right hand dominant.  In his March 2005 claim the Veteran stated he had incurred injuries during service in Iraq including to the shoulders.  

VA treatment records dated in April 2005 noted the Veteran complained of shoulder pain and an inability to move in certain directions without numbness in the arms.  The examiner noted tenderness in the shoulders with reduction in range of motion.  The diagnoses included bilateral shoulder pain, possible tendinitis or degenerative joint disease.  An X-ray examination report noted mild arthritis including to the shoulders.  A July 2005 report noted the Veteran complained of progressive pain concentrated in the shoulder with any elevation greater than 90 degrees.  The pain was concentrated over the area of the bilateral subacromial spaces.  Manual muscle tests revealed limitations for the right shoulder at 4/5 for flexion, empty can position, and abduction.  

On VA examination in April 2007 the Veteran complained of bilateral shoulder pain.  It was noted a diagnosis of impingement-type syndrome had been provided with pain, soreness, and tenderness and that he was bothered by repetitive use.  Range of motion studies revealed abduction and flexion to 180 degrees and internal and external rotation to 90 degrees.  There was pain throughout all motions.  Repetitive use caused increased aching, pain, soreness, tenderness, and fatigability.  The examiner noted that any other range of motion change was speculative.  There were flare-ups with repetitive use to the shoulders.  It was noted that X-ray examination reports documented arthritis in the shoulders.  The diagnoses included tendonitis and impingement syndrome to the shoulders.  

Private medical records include a December 2007 report noting the Veteran complained of increasing right shoulder pain since November with weakness to the right arm and hand.  The examiner noted a painful arc to the right shoulder starting at 90 degrees with abduction to 180 degrees.  Impingement sign was negative.  Weak supraspinatus testing was positive.  The assessment was right rotator cuff tendonitis.  A February 2008 magnetic resonance imaging (MRI) scan of the right shoulder that revealed full-thickness retractable tears involving the majority of the distal supraspinus and infraspinus tendons, subscapularis tendinosis, diffusely degenerated/torn glenoid labrum which appeared to be a "SLAP" tear, and acromioclavicular joint arthrosis.  A March 2008 report noted he underwent repair of a right rotator cuff tear.  A June 2008 report noted he reported improved shoulder comfort.  An examination revealed good contour of the deltoid and palpably smooth subacromial motion with no tenderness to the cuff repair insertion or palpable defect.  Active forward elevation was to 120 degrees, sitting, and to 150 degrees with passive supine motion.  External rotation was to 55 degrees and internal rotation behind the back was to L4.  The diagnosis was satisfactory postoperative progress, large rotator cuff tear repair, right shoulder.  

On VA examination in April 2009 the Veteran reported his right shoulder pain was better after surgical intervention for right shoulder decompression.  He stated he experienced some weakness, stiffness, occasional ache, and soreness and could not perform overhead work or heavy pushing and pulling.  He also reported that he was working a lighter job and could not work in his normal job as a crane operator because he could not get up and down off the crane.  His ability to perform daily activities was normal.  Range of motion studies revealed forward flexion to 140 degrees, abduction to 100 degrees, internal rotation to 90 degrees, and external rotation to 90 degrees.  There was pain and crepitation throughout range of motion.  Repetitive use caused increased pain, but no range of motion change was noted.  It was noted that flare-ups occurred with any attempted heavy use.  The diagnosis was postoperative tendonitis impingement syndrome of the right shoulder.  

On VA examination in March 2011 the Veteran complained of constant and chronic daily right shoulder pain which increased with overhead and pushing movements.  He stated he used over-the-counter medication for pain relief.  It was noted that he had retired from employment as a crane operator after 41 years and that the right shoulder disorder had no bearing on his occupational functioning.  He was able to complete activities of daily routine.  The examiner noted there was a minimal amount of muscle bulk loss to the right shoulder when compared to the left and tenderness in the subacromial space to palpation.  Forward flexion was decreased with motion from 0 to 170 degrees and pain from 100 to 170 degrees.  Abduction was decreased with motion from 0 to 130 degrees, external rotation was decreased with motion from 0 to 80 degrees, and internal motion was decreased with motion from 0 to 75 degrees with pain at the extreme limits of motion.  There was some significant crepitus on palpation throughout range of motion.  After repetitive forward flexion, abduction, and external and internal rotation motions five times to test for increased pain, fatigue, weakness, incoordination, and decreased range of motion there was an increase in pain, but the range of motion remained the same.  The diagnosis was postoperative residuals of the right shoulder with decreased range of motion and manifestation of chronic pain.  An X-ray study revealed narrowing of the space between the acromion and the humeral head that appeared to have worsened since the 2008 study and spurring at the acromioclavicular joint.  It was noted that the deformity was suggestive of a previous dislocation and that there was significant degenerative change.  

Based upon the evidence of record, the Board finds the Veteran's service-connected right shoulder tendonitis and impingement syndrome prior to March 13, 2008, and after June 1, 2008, is manifested by arthritis with arm motion limited at shoulder level, including as a result of pain and dysfunction.  Although the Veteran's right shoulder disability was previously rated under Diagnostic Code 5203, the Board finds his present disability manifestations are more appropriately evaluated under Diagnostic Code 5201.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  The overall evidence of record during the course of this appeal demonstrates no dislocation, nonunion, or malunion of the clavicle and the limitation of right arm motion is a functional impairment of the contiguous joint.  

The Board notes that a July 2005 VA treatment report noted the Veteran complained of progressive pain concentrated in the shoulder with any elevation greater than 90 degrees and that a December 2007 private medical report noted a painful arc to the right shoulder starting at 90 degrees.  Subsequent to the Veteran's right shoulder rotator cuff repair in March 2008, a March 2011 VA examination revealed pain on right shoulder forward flexion starting at 100 degrees.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See Layno, 6 Vet. App. 465.  The Veteran's reports indicating right arm motion limited at shoulder level due to pain are found to be consistent with the objective medical findings of record.  The available examination findings are also found to be thorough and persuasive as to the Veteran's right shoulder disability over the course of this appeal.  There is no indication of limited right arm motion at midway between the side and shoulder level nor any indication that higher or separate ratings are warranted under any applicable schedular rating criteria.  Therefore, the Board finds that entitlement to increased schedular 20 percent ratings, but no higher, prior to March 13, 2008, and after June 1, 2008, is warranted.  

The Board further finds there is no evidence of any unusual or exceptional circumstances related to the service-connected disorders that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The service-connected disorder is adequately rated under the available schedular criteria and the objective findings of physical impairment are well documented.  

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Although the Veteran stated he was unable to work in his previous occupation as a crane operator, the Board finds the overall evidence of record in this case is not indicative of a marked interference with employment as a result of the service-connected right shoulder disability.  The Board further finds the March 2011 VA examiner's opinion is persuasive that Veteran's service-connected disability had no bearing on his occupational functioning as the Veteran had retired as a crane operator after 41 years.  The examiner is shown to have conducted a thorough examination of the Veteran and to have considered all credible evidence of record.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


Bilateral Hearing Loss

VA regulations provide a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2011).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  VA audiometric examinations for rating purposes are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2011).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination
% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 
 
Table VIA*
Numeric designation of hearing impairment based only on puretone threshold average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII
Percentage evaluation for hearing impairment (Diagnostic Code 6100) 
Poorer Ear
Better 
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I
38 C.F.R. § 4.85 (2011).

Factual Background and Analysis

In this case, service treatment records show the Veteran enlistment examination revealed no evidence of hearing loss and that a minor hearing loss was noted upon separation examination in March 1968.  On audiological evaluation upon separation puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
---
0
LEFT
0
0
0
---
50

A July 2003 enlistment examination noted audiological evaluation revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
15
30
LEFT
5
0
20
60
60

In March 2005, the Veteran submitted his original claim for entitlement to service connection for bilateral hearing loss.  He asserted he had incurred new injuries during service in Iraq, including bilateral hearing loss.

VA treatment records dated June 13, 2005, noted that audiometric results for the right ear revealed hearing within normal limits through 1,000 Hertz (Hz) sloping to a mild to moderate high frequency sensorineural hearing loss with a good speech discrimination score.  It was noted that the left ear revealed hearing within normal limits through 500 Hz sloping to a mild to moderately-severe sensorineural hearing loss with a good speech discrimination score.  The examiner reported that the Veteran denied problems with hearing, but that he reported vertigo/dizziness when lying down.  The treatment plan noted he was referred to the "ENT" clinic for tinnitus.

On VA audiological evaluation in April 2007, puretone thresholds, in decibels, were as follows: 




HERTZ



A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
25
25
35
55
35
LEFT
25
35
65
70
49

Speech audiometry (Maryland CNC) revealed speech recognition ability of 80 percent in the right ear and of 72 percent in the left ear.  The diagnoses included bilateral sensorineural hearing loss.

On VA audiological evaluation in April 2009, puretone thresholds, in decibels, were as follows: 




HERTZ



A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
20
20
40
45
31
LEFT
20
35
70
75
50

Speech audiometry (Maryland CNC) revealed speech recognition ability of 88 percent in the right ear and of 80 percent in the left ear.  It was noted the Veteran had difficulty understanding spoken voice unless he was looking at the speaker.  The diagnoses included a mild sensorineural hearing loss in the right ear and a moderate high frequency hearing sensorineural hearing loss in the left ear.  The examiner found that a comparison of hearing tests in 2003, 2005, and 2007 revealed a significant decrease in the right ear hearing loss that was greater than would be anticipated from presbycusis.

Based upon the evidence of record, the Board finds that the April 2007 VA audiological evaluation demonstrates the Veteran's service-connected hearing loss is manifested by level III hearing acuity in the right ear and level IV hearing acuity in the left ear.  Such designations equate to a 10 percent evaluation.  Although the April 2009 examination findings indicate noncompensable level II right ear hearing and level IV left ear hearing, the examiner noted the Veteran had difficulty understanding spoken voice unless he was looking at the speaker.  The Board finds the April 2007 examination findings are more representative of the Veteran's overall disability picture and consistent with the June 13, 2005, VA audiology consultation report of a mild to moderate high frequency sensorineural hearing loss in the right ear and sloping mild to moderately-severe sensorineural hearing loss in the left ear.  There is no evidence of a more severe hearing loss disability for VA compensation purposes.  Therefore, entitlement to an increased 10 percent rating, but no higher, is warranted.  The Board further finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization, related to this service-connected disorder that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Veteran's service-connected hearing loss is adequately rated under the available schedular criteria.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  


ORDER

Entitlement to an increased 20 percent rating, but no higher, for right shoulder tendonitis and impingement syndrome prior to March 13, 2008, is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to an increased 20 percent rating, but no higher, for right shoulder tendonitis and impingement syndrome from June 1, 2008, is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to an increased 10 percent rating, but no higher, for bilateral hearing loss is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


